                IN THE UNITED STATES DISTRICT COURT
               FOR THE WESTERN DISTRICT OF VIRGINIA
                       BIG STONE GAP DIVISION

JOY G. WARD,                               )
    Plaintiff                              )
v.                                         )    Civil Action No. 2:18cv00002
                                           )    REPORT AND
ANDREW SAUL, 1                             )    RECOMMENDATION
Commissioner of Social Security,           )
    Defendant                              )    By: PAMELA MEADE SARGENT
                                           )    United States Magistrate Judge

                       I. Background and Standard of Review

      Plaintiff, Joy G. Ward, (“Ward”), filed this action challenging the final
decision of the Commissioner of Social Security, (“Commissioner”), denying her
claim for disability insurance benefits, (“DIB”), under the Social Security Act, as
amended, (“Act”), 42 U.S.C.A. § 423 et seq. (West 2011 & 2019 Supp.).
Jurisdiction of this court is pursuant to 42 U.S.C. § 405(g). Neither party has
requested oral argument. This case is before the undersigned magistrate judge by
referral pursuant to 28 U.S.C. § 636(b)(1)(B). As directed by the order of referral,
the undersigned now submits the following report and recommended disposition.


      The court’s review in this case is limited to determining if the factual
findings of the Commissioner are supported by substantial evidence and were
reached through application of the correct legal standards. See Coffman v. Bowen,
829 F.2d 514, 517 (4th Cir. 1987). Substantial evidence has been defined as
“evidence which a reasoning mind would accept as sufficient to support a
particular conclusion. It consists of more than a mere scintilla of evidence but may
be somewhat less than a preponderance.” Laws v. Celebrezze, 368 F.2d 640, 642

      1
          Andrew Saul became the Commissioner of Social Security on June 17, 2019. He is
substituted for Nancy A. Berryhill as the defendant in this case.
                                          -1-
(4th Cir. 1966). “‘If there is evidence to justify a refusal to direct a verdict were the
case before a jury, then there is “substantial evidence.”’” Hays v. Sullivan, 907
F.2d 1453, 1456 (4th Cir. 1990) (quoting Laws, 368 F.2d at 642).


       The record shows that Ward protectively filed her application for DIB on
August 30, 2013, alleging disability as of June 9, 2013, based on fibromyalgia;
diabetes; arthritis; vitamin D deficiency; back pain; hip pain; chronic obstructive
pulmonary disease, (“COPD”); sleep apnea; pins and a plate in the right ankle with
arthritis; and depression. (Record, (“R.”), at 20, 202, 222.) The claim was denied
initially and upon reconsideration. (R. at 115-17, 124-27.) Ward then requested a
hearing before an administrative law judge, (“ALJ”). (R. at 129-30.) The ALJ held
a hearing on August 30, 2016, at which Ward was represented by counsel. (R. at
40-73.)


       By decision dated November 23, 2016, the ALJ denied Ward’s claim. (R. at
20-33.) The ALJ found that Ward met the nondisability insured status requirements
of the Act for DIB purposes through December 31, 2018.2 (R. at 22.) The ALJ
found that Ward had not engaged in substantial gainful activity since June 9, 2013,
the alleged onset date. (R. at 22.) The ALJ found that the medical evidence
established that Ward had severe impairments, namely obstructive sleep apnea;
asthma; obesity; myalgia; diabetes mellitus; lumbar spine degenerative disc
disease; depressive disorder; and anxiety disorder, recently severe, but she found
that Ward did not have an impairment or combination of impairments that met or
medically equaled one of the listed impairments in 20 C.F.R. Part 404, Subpart P,
Appendix 1. (R. at 22-25.) The ALJ found that Ward had the residual functional

       2
         Therefore, Ward must show that she was disabled between June 9, 2013, the alleged
onset date, and November 23, 2016, the date of the ALJ’s decision, in order to be eligible for
DIB benefits.
                                               -2-
capacity to perform simple, repetitive, unskilled sedentary work 3 that did not
require her to stand and walk for more than two hours and sit for more than six
hours in an eight-hour workday; that did not require more than occasional pushing
and pulling with the lower extremities; that did not require working around
hazardous machinery, unprotected heights, climbing ladders, ropes or scaffolds,
working on vibrating surfaces or crawling; that did not require more than
occasional climbing of ramps and stairs, balancing, kneeling, stooping and
crouching; that allowed her to avoid even moderate exposure to temperature
extremes, excess humidity and pulmonary irritants; that did not require driving;
and that did not require more than occasional interaction with the general public.
(R. at 25-26.) The ALJ found that Ward was unable to perform her past relevant
work. (R. at 31.) Based on Ward’s age, education, work history and residual
functional capacity, and the testimony of a vocational expert, the ALJ found that a
significant number of jobs existed in the national economy that Ward could
perform, including jobs as an assembler, a weight tester and an addressing clerk.
(R. at 31-32.) Thus, the ALJ concluded that Ward was not under a disability as
defined by the Act, and was not eligible for DIB benefits. (R. at 32-33.) See 20
C.F.R. § 404.1520(g) (2018).


       After the ALJ issued her decision, Ward pursued her administrative appeals,
(R. at 196-99), but the Appeals Council denied her request for review. (R. at 1-5.)
Ward then filed this action seeking review of the ALJ’s unfavorable decision,
which now stands as the Commissioner’s final decision. See 20 C.F.R. § 404.981
(2018). This case is before this court on Ward’s motion for summary judgment

       3
         Sedentary work involves lifting items weighing up to 10 pounds with occasional lifting
or carrying of articles like docket files, ledgers and small tools. Although a sedentary job is
defined as one which involves sitting, a certain amount of walking and standing is often
necessary in carrying out job duties. Jobs are sedentary if walking and standing are required
occasionally and other sedentary criteria are met. See 20 C.F.R. § 404.1567(a) (2018).

                                              -3-
filed August 2, 2018, and the Commissioner’s motion for summary judgment filed
August 31, 2018.


                                           II. Facts 4


       Ward was born in 1967, (R. at 202), which, at the time of the ALJ’s
decision, classified her as a “younger person” under 20 C.F.R. § 404.1563(c).
Ward has a high school education with licensed practical nursing, (“LPN”),
training. (R. at 43, 45.) She has past work experience as an LPN. (R. at 43, 47.)
She stated that she stopped working in June 2013 due to severe back pain. (R. at
45-46.) Ward testified that she remained off of work on medical leave until she
was terminated. (R. at 46.) She stated that was receiving pain medication for her
back, but had tried physical therapy and injections, neither of which worked. (R. at
49.) Ward testified that her pain was most intense in her lower back and radiated
into her legs, the right worse than the left. (R. at 59.) She rated her pain a nine on a
10-point scale. (R. at 59-60.) Ward testified that she also suffered from insulin-
dependent diabetes for at least six years, resulting in peripheral neuropathy in all
her extremities, which caused her to sometimes drop objects, and have difficulty
grasping and using her hands for repetitive actions. (R. 60-61.) She testified that
she frequently had to change positions to maintain her pain at a bearable level,
noting that she had to lie down with her legs elevated at least three times daily for
about an hour. (R. at 61.) She testified that she took hydrocodone four times daily
for pain. (R. at 62.)


       Ward testified that she could walk about 15 feet before having to stop, she
could stand for only about five minutes due to pain, she could sit for less than 30

       4
         In her brief, Ward limits the facts to those pertaining to her back impairment. Therefore,
the court also will limit the facts contained herein to those relevant to Ward’s back impairment.
                                                -4-
minutes due to leg numbness, and she could lift items weighing up to five pounds.
(R. at 50-51, 59.) Ward stated that she had to sit on a stool to wash dishes. (R. at
50.) She testified that she could not stoop, squat, bend, kneel, climb or crawl due to
her pain and her weight. (R. at 62-63.) Ward testified that she was 5’5” tall and
weighed 416 pounds. (R. at 47.)


      Ward testified that she had two children, ages 14 and 12. (R. at 51.) She
testified that her daily activities had lessened since she completed a November
2013 Function Report, specifically noting that she had not been to church in
months due to a fear of falling from back pain and leg numbness, shortness of
breath and difficulty getting herself ready. (R. at 51, 58.) Ward also stated that she
needed someone to go with her to grocery shop because she could not retrieve
items off of the shelves, and she had to use a ride along cart. (R. at 51-52.) She
stated that she drove when required, about twice weekly. (R. at 52, 58.) Ward
testified that she could prepare frozen, quick and easy to prepare meals, such as
microwave meals. (R. at 58.) She stated that her ability to perform chores also had
decreased since November 2013, noting that she required help from her husband
and children because her health had worsened. (R. at 52.) She testified that she had
difficulty with personal care, including bathing. (R. at 58-59.)


      Ward also testified that she had difficulty staying on task, remaining focused
and maintaining attention and concentration. (R. at 63.) She stated that Dr.
Sheppard, who she saw for both physical and mental ailments, had prescribed
Cymbalta for her mental impairments, which she had taken for about 14 years, but
she had not undergone any type of counseling. (R. at 54-55, 62-63.) Ward also
testified that she had not had any psychiatric hospitalizations. (R. at 55.) Ward
testified that Dr. Sheppard also had referred her to East Tennessee Brain and Spine.
(R. at 56.)
                                          -5-
       Asheley Wells, a vocational expert, also was present and testified at Ward’s
hearing. (R. at 63-71.) Wells classified Ward’s past work as an LPN as medium5
and skilled, although Ward testified that she performed it at the heavy6 exertional
level. (R. at 64-65.) Wells was asked to consider a hypothetical individual of
Ward’s age, education and work history, who could perform sedentary work that
did not require her to be exposed to hazardous machinery, work at unprotected
heights, climb ladders, ropes or scaffolds, work on vibrating surfaces or crawl; that
did not require more than occasional climbing of ramps and stairs, balancing,
kneeling, stooping and crouching; that would not require even moderate exposure
to temperature extremes, excess humidity and pulmonary irritants; and that would
not require driving as part of the job. (R. at 65.) Wells testified that such an
individual could not perform Ward’s past work, either as she actually performed it
or as it customarily is performed in the national economy. (R. at 65.) However,
Wells testified that there were jobs existing in significant numbers in the national
economy that such an individual could perform, including those of an assembler, a
weight tester and an addressing clerk. (R. at 65-66.) Wells next testified that the
same individual, but who also could perform repetitive, unskilled work, and who
could have no more than occasional interaction with the general public, could not
perform Ward’s past relevant work, but could perform the jobs previously cited.
(R. at 66-67.) Wells testified that an individual who had to either sit down or lie
down to elevate her legs three times daily for an hour each time, could perform
neither Ward’s past work nor any other work existing in significant numbers in the
national economy. (R. at 67-68.)

       5
          Medium work involves lifting items weighing up to 50 pounds at a time and frequently
lifting and carrying items weighing up to 25 pounds. If someone can do medium work, she also
can do light and sedentary work. See 20 C.F.R. § 404.1567(c) (2018).
       6
         Heavy work involves lifting no more than 100 pounds at a time with frequent lifting or
carrying of objects weighing up to 50 pounds. If an individual can do heavy work, she also can
do sedentary, light and medium work. See 20 C.F.R. § 404.1567(d) (2018).
                                              -6-
      Wells also testified that the following restrictions, independently, would
preclude the performance of competitive employment: (1) being off task greater
than 10 percent of the workday; (2) missing two days or more of work monthly; (3)
having a marked limitation in the ability to behave in an emotionally stable
manner; (4) having an ability to stand and walk for two hours or less during a
workday and sit for two hours or less during a workday; (5) having an inability to
climb, stoop, kneel, crouch and crawl; and (6) being able to use the hands for
simple, repetitive tasks less than occasionally. (R. at 69-71.)


      In rendering her decision, the ALJ reviewed records from Johnson City
Medical Center; Norton Community Hospital; Holston Medical Group; Pulmonary
Associates of Kingsport; MSMG Neurology; Appalachian Healthcare Associates,
P.C.; East Tennessee Brain & Spine Center; Kristie J. Nies, Ph.D., a licensed
clinical psychologist; Dr. R. David Sheppard, D.O.; Franklin Woods Community
Hospital; B. Wayne Lanthorn, Ph.D., a licensed clinical psychologist; Dr. William
J. Wallace, M.D.; Blue Ridge Neuroscience; Dr. Jack Hutcheson, M.D., a state
agency physician; Howard S. Leizer, Ph.D., a state agency psychologist; Dr. James
Darden, M.D., a state agency physician; and Linda Dougherty, Ph.D., a state
agency psychologist.


      Ward treated with Dr. Sheppard from March 28 through October 2, 2013.
(R. at 405-20.) Over this time, she was diagnosed with obesity, type II diabetes
mellitus, lumbar disc degeneration, lumbago, osteoarthritis and lumbar strain,
among other things. (R. at 405-20.) In May, June, August and October 2013, Ward
had tenderness to palpation of the lumbosacral spine. (R. at 409, 412, 415, 419.) In
May 2013, Dr. Sheppard referred Ward to a neurologist. (R. at 418.) In June 2013,
she complained of lumbar back pain radiating into the right hip, which began after
cleaning her house. (R. at 413.) She stated she had been attending physical therapy,
                                          -7-
but it had not been helping. (R. at 413.) In August 2013, Ward reported that she
had seen a neurosurgeon, been referred to pain management and had received a
nerve block, but she continued to have low back pain. (R. at 411.) At that time, she
stated she had been off of work for more than two months. (R. at 411.) In October
2013, Ward reported an inability to sit or stand for prolonged periods due to pain.
(R. at 408.)


      Except as specified, Ward’s physical examinations were normal over this
time, including normal neurological findings. (R. at 405-06, 409-10, 411-12, 414-
17.) She was consistently alert, oriented and in no acute distress with a euthymic
mood. (R. at 405-06, 409-10, 412, 414-17.) In October 2013, she denied anxiety
and depression. (R. at 408.) From March 2013 to October 2013, Ward was
prescribed various medications, including Lortab and Flexeril, and she was
referred to physical therapy. (R. at 411, 415, 420.) Ward began this course of
physical therapy for lumbar sprain at Mountain States Rehabilitation on May 22,
2013. (R. at 384-91.) However, she completed only four of 18 scheduled
appointments. (R. at 382.) Limited progress was noted due to lack of compliance.
(R. at 382.)


      X-rays of the lumbar spine, dated May 17, 2013, showed mild degenerative
changes at multiple lower thoracic levels. (R. at 527.) A carotid duplex ultrasound,
dated June 14, 2013, showed no hemodynamically significant stenosis. (R. at 523.)


      Ward saw Dr. Emily Shields, M.D., a neurologist, at MSMG Neurology, on
August 6, 2013, for complaints of right-sided facial numbness. (R. at 399-401.)
Ward denied any other focal weakness or numbness, problems with speech or
ambulating. (R. at 399.) Ward reported generalized fatigue, leg swelling and leg
pain when walking. (R. at 399-400.) She also reported low back pain, sciatica,
                                        -8-
stiffness and foot pain, depression, irritability and memory loss. (R. at 400.) Ward
reported that she was having a back injection performed the next day. (R. at 399.)
At that time, Ward weighed 372 pounds. (R. at 400.) On physical examination,
Ward was oriented and in no acute distress, she had a normal range of motion of
the neck and spine with no tenderness, her peripheral pulses were equal and
symmetric, and extremities were normal with no edema. (R. at 400.) Ward’s recent
and remote memory, attention span, concentration and language were intact, and
she had normal spontaneous speech and fund of vocabulary. (R. at 400.)
Neurologic examination was normal, Ward had normal and equal muscle strength,
bulk and tone in the upper and lower extremities, and sensation was normal
throughout. (R. at 400.) She had a mildly wide-based gait due to body habitus, but
she was able to walk on her toes with some difficulty. (R. at 401.) Ward was
unable to obtain muscle stretch reflexes, again, likely due to body habitus. (R. at
401.) Dr. Shields recommended that Ward practice daily aspirin therapy and
discussed lifestyle modifications. (R. at 401.)


       Ward was treated at East Tennessee Brain & Spine Center from July 29
through October 29, 2013. (R. at 538-53.) In July 2013, Ward complained of
increased back, right buttock and leg pain, worse with walking and standing. (R. at
551.) She reported that physical therapy had not improved her condition and that
she had not undergone any injections. (R. at 551.) A physical examination revealed
some tenderness over the axial spine, but no sacroiliac, (“SI”), joint tenderness. (R.
at 552.) Ward had good strength proximally and distally in both legs, and there was
no focal weakness. (R. at 552.) Dorsiflexion and plantar flexion were full
bilaterally. (R. at 552.) She had some edema in both ankles, but straight leg raise
testing and Patrick’s maneuver 7 were negative. (R. at 552.) Sensory examination

       7
         Patrick’s maneuver is performed with the patient supine, the thigh and knee flexed, and
the external malleolus is placed over the patella of the opposite knee. If pain is produced when
                                              -9-
was unremarkable, patellar reflexes were 2 and symmetrical, and Achilles reflexes
were 1 and symmetrical. (R. at 552.) Ward’s gait was nonantalgic, but her range of
motion was somewhat limited in terms of flexion and extension due to pain. (R. at
552.) Steve McLaughlin, a physician assistant, reviewed an MRI, which showed
facet arthropathy at the L1-L2, L2-L3 and L3-L4 levels of the spine. (R. at 552.)
There also was some “very, very mild” central stenosis at these levels, but no disc
herniation or any severe central stenosis. (R. at 552.) McLaughlin diagnosed
mechanical low back pain from mild degenerative disc disease and right leg pain.
(R. at 553.) He reported no structural lesion on the MRI to explain Ward’s right
lower extremity pain, which appeared radicular in nature. (R. at 553.) McLaughlin
noted that Dr. David Wiles, M.D., also saw Ward, and he referred her for some
facet blocks with chronic pain management. (R. at 553.)


       From August to October 2013, Ward underwent three different types of pain
injections. In August 2013, Dr. Ihab Labatia, M.D., performed a lumbar medial
branch block for diagnoses of lumbosacral spondylosis without myelopathy and
low back pain. (R. at 549-50.) This procedure was to be repeated in one to two
weeks, but Ward reported that it did not help much. (R. at 547, 550.) Thus, Dr.
Labatia decided to administer an SI joint injection for a diagnosis of sacroiliitis,
not elsewhere classified. (R. at 548.) Again, this procedure was to be repeated in
one to two weeks, but, again, when Ward returned, she stated that the SI injection
did not give her significant pain relief. (R. at 544, 548.) A physical examination
revealed exquisite tenderness over the right greater trochanter. (R. at 545.) Wesley
Perry, a physician assistant, diagnosed lumbosacral spondylosis without
myelopathy, low back pain, lumbar degenerative disc disease, sacroiliitis, not
elsewhere classified, pain in a limb and trochanteric bursitis. (R. at 545.) He


the knee is depressed, arthritis of the hip is indicated. See DORLAND’S ILLUSTRATED MEDICAL
DICTIONARY, (“Dorland’s”), at 1688 (27th ed. 1988).
                                           -10-
ordered a trochanteric injection with Dr. Labatia, which was performed on October
10, 2013. (R. at 542-43, 545.) At a follow-up appointment on October 29, 2013,
Ward stated that the injection did not help very much, noting that when she bent
forward, she had pain that traveled from her back and wrapped around into the
lateral aspect of the hip and thigh, but never below the knee. (R. at 539.) On
physical examination, Ward was in no acute distress, and she had minimal
tenderness over the axial spine. (R. at 540.) She had tenderness to deep palpation
over the right greater trochanter, but straight leg raising was negative. (R. at 540.)
Motor strength was full, and she had a nonantalgic gait. (R. at 539.) Ward’s
diagnoses remained the same, and McLaughlin noted that he continued to believe
she had an element of trochanteric bursitis. (R. at 540.) Ward was not interested in
any further injections. (R. at 540.) McLaughlin stated Ward needed to work on
weight loss, staying active and avoiding sugary foods. (R. at 540.) She was
released to be seen on an as-needed basis. (R. at 540.)


      Ward continued to receive treatment from Dr. Sheppard from November 5,
2013, through July 25, 2014. (R. at 597-611.) Over this time, she continued to
complain of back pain that radiated into her left leg. (R. at 597, 604.) She reported
undergoing multiple back injections. (R. at 608.) Ward stated that bending over
caused immediate pain and that she had to sit frequently to alleviate her back pain.
(R. at 604, 608.) In February 2014, Dr. Sheppard discussed filing for disability due
to Ward’s continued chronic pain, and in April 2014, Ward advised Dr. Sheppard
that she had applied for disability benefits. (R. at 601, 607.) In July 2014, Dr.
Sheppard noted that Ward was being evaluated for a spinal stimulator and that she
had been terminated from her job at that time. (R. at 597.) In November 2013,
February 2014 and July 2014, physical examinations revealed tenderness to
palpation of the lumbosacral spine. (R. at 598, 606, 610.) In July 2014, Ward also
exhibited lumbosacral spasms. (R. at 598.) Dr. Sheppard continued to diagnose
                                         -11-
lumbar disc degeneration, among other things, and he prescribed medications. (R.
at 599, 603, 606.) Over this time, Ward was alert and oriented with a euthymic
mood. (R. at 598-99, 602-03, 605-06, 609-10.)


      Howard S. Leizer, Ph.D., a state agency psychologist, completed a
Psychiatric Review Technique form, (“PRTF”), for Ward on January 30, 2014, in
connection with her initial disability determination, finding that she had no
restrictions on her activities of daily living, mild difficulties in maintaining social
functioning and in maintaining concentration, persistence or pace and had
experienced no repeated extended-duration decompensation episodes. (R. at 95-
96.) The same day, Dr. Jack Hutcheson, M.D., a state agency physician, completed
a physical assessment of Ward in connection with her initial disability
determination. (R. at 97-99.) Dr. Hutcheson found that Ward could perform
sedentary work that required standing and/or walking for a total of no more than
three hours in an eight-hour workday and that required sitting for a total of no more
than six hours in an eight-hour workday. (R. at 97.) He further found that Ward
was limited in her ability to push/pull with her lower extremities and that she could
never climb ladders, ropes or scaffolds, but could occasionally climb ramps and
stairs, balance, stoop, kneel, crouch and crawl. (R. at 97-98.) He found that Ward
should avoid concentrated exposure to temperature extremes, wetness, humidity,
vibration, fumes, odors, dusts, gases and poor ventilation and she should avoid
even moderate exposure to hazards, such as machinery and heights. (R. 98-99.)


       Ward returned to East Tennessee Brain & Spine Center on March 27, 2014,
reporting that her pain now was radiating down her leg to her foot and that
standing or walking for any length of time exacerbated her pain. (R. at 564-66.)
Physical examination showed full strength, 2+ reflexes in the patellae and Achilles,
and Ward was neurologically stable. (R. at 565.) Her diagnoses remained
                                         -12-
unchanged. (R. at 565.) Jason Walls, a physician assistant, scheduled a lumbar
epidural steroid injection. (R. at 565.) He noted that Ward’s history was consistent
with neurogenic claudication.8 (R. at 565.) He believed that standing caused her
weight to compress the nerves, likely resulting in the radicular pain. (R. at 565.)
On April 23, 2014, Dr. Labatia administered a lumbar epidural steroid injection for
Ward’s lumbar radiculopathy, lumbar stenosis and lumbar degenerative disc
disease. (R. at 561-62.) Ward tolerated the procedure well without complication.
(R. at 562.)


       On August 27, 2014, Kristie J. Nies, Ph.D., a licensed clinical psychologist,
completed a psychological evaluation of Ward on her counsel’s referral in order to
document the psychological components of Ward’s pain syndrome and to assist in
determining factors that may impact prognosis for invasive procedures. (R. at 699-
702.) Nies noted that a lumbar steroid injection had not provided pain relief for
Ward, and a spinal cord stimulator was being considered. (R. at 699.) Ward’s
motor activity was within normal limits, she did not appear to have difficulty
understanding or retaining directions, and repetition was not required. (R. at 699.)
Conversational speech was within normal limits, Ward’s affect was appropriate,
and her mood was neutral. (R. at 699.) She was pleasant and cooperative
throughout, and she did not demonstrate pain behavior or complain of fatigue. (R.
at 699.) Her chief complaint was intermittent back and right hip/leg pain that
developed gradually, for which she had undergone multiple procedures with no
relief. (R. at 699.) She stated that moving/bending and standing in one position
exacerbated her pain. (R. at 700.) Ward’s goal was to be more active with less
pain, noting that she would like to be able to walk at least 30 minutes with pain no

       8
         Neurogenic claudication, also known as pseudoclaudication, is leg pain, heaviness
and/or weakness with walking caused by compression of the spinal nerves in the lumbar spine.
See https://www.columbiaspine.org/condition/neurogenic-claudication (last visited Aug. 22,
2019).
                                            -13-
greater than a five on a 10-point scale. (R. at 699.) She rated her current abilities as
follows: sit for two to three hours; stand for 30 minutes and walk for five to 10
minutes. (R. at 699.)


      Ward reported needing assistance at times with dressing and that she had
forgotten to pay bills on a couple of occasions. (R. at 700.) She stated that driving
sometimes increased pain and numbness in her right leg. (R. at 700.) Ward advised
Nies that a typical day included getting her children off to school and fixing meals,
but she had to sit and rest frequently. (R. at 700.) She reported reading, watching
television and enjoying computer games. (R. at 700.) Ward reported that she
managed her medications independently. (R. at 700.) Ward acknowledged
situational stress related to her family, finances and her medical condition. (R. at
700.) Ward reported one episode of depression, but she described her mood as
“pretty normal” and “upbeat.” (R. at 700.) She stated that she was “snappish” at
times. (R. at 700.) She acknowledged an intermittent sad mood, disturbance of
sleep onset and maintenance, weight gain, some feelings of worthlessness and
guilt, fatigue, restlessness, irritability and some muscle tension, symptoms which
had been present for years. (R. at 700.) Ward denied mania, psychotic features,
suicidal/homicidal ideation, panic attacks and obsessions/compulsions. (R. at 700.)


      Nies administered two performance validity tests, both of which yielded
normal results. (R. at 700.) Ward was given a self-report mood inventory, on which
she endorsed items consistent with a borderline degree of depression and a
moderate degree of anxiety. (R. at 700.) According to Nies, Ward was not
indicating psychiatric distress at that time. (R. at 701.) However, her ability to
adhere to a self-care regimen or prescribed lifestyle may become problematic. (R.
at 701.) Nies rated Ward’s major surgical outcome risk factors, concluding that her
overall prognosis for invasive procedures was good, that post-operative
                                          -14-
psychological treatment was recommended and that the risk for overuse of opioid
medication was low. (R. at 701.)


        Nies diagnosed Ward with a pain disorder with both psychological factors
and general medical conditions, including lumbosacral spondylosis without
myelopathy; lumbar stenosis; sacroiliitis, not elsewhere classified; lumbar
radiculopathy; and lumbar degenerative disc disease; and an adjustment disorder
with mixed anxiety and depressed mood. (R. at 701.) She concluded that Ward was
likely experiencing some degree of psychiatric distress, but she appeared to have a
basic understanding of the mechanics of the stimulator and reasonable expectations
regarding its efficacy. (R. at 702.) She appeared motivated to improve. (R. at 702.)
Nies concluded that Ward’s overall surgical prognosis was good, but that
psychosocial interventions might improve her chances of lasting benefit. (R. at
702.)


        Linda Dougherty, Ph.D., completed another PRTF in connection with the
reconsideration of Ward’s disability claim on September 10, 2014. (R. at 107.) She
found that the evidence of record did not establish any mental medically
determinable impairment. (R. at 107.) On September 11, 2014, Dr. James Darden,
M.D., another state agency physician, completed a physical residual functional
capacity assessment of Ward in connection with the reconsideration of her claim.
(R. at 109-11.) Dr. Darden opined that Ward could perform sedentary work that
required standing and/or walking for a total of no more than two hours in an eight-
hour workday and sitting for a total of no more than six hours in an eight-hour
workday. (R. at 109.) He further opined that Ward was limited in her ability to
push/pull with her right lower extremity; that she could never climb ladders, ropes
or scaffolds; but that she could occasionally climb ramps and stairs, balance, stoop,
kneel, crouch and crawl. (R. at 109-10.) Dr. Darden opined that Ward should avoid
                                        -15-
concentrated exposure to temperature extremes, wetness, humidity, vibration,
fumes, odors, dusts, gases and poor ventilation and that she should avoid even
moderate exposure to hazards, such as machinery and heights. (R. at 109-10.)


      Ward continued to see Dr. Sheppard from October 21, 2014, through
November 9, 2015, for various complaints, including diabetes, spinal stenosis,
lumbar disc disease and chronic back pain. (R. at 719-52, 759-61.) A physical
examination on October 21, 2014, was normal, and Ward’s mood was euthymic.
(R. at 728.) On October 28, 2014, she complained of back pain and arthralgias, as
well as stiffness localized to one or more joints. (R. at 726.) Physical examination
again was normal, and Ward had a euthymic mood. (R. at 726-27.) Dr. Sheppard
diagnosed, among other things, diabetes mellitus type II, spinal stenosis and
obesity, and he provided counseling on weight loss and exercise. (R. at 727.) He
ordered an MRI of the lumbar spine, and he prescribed Cymbalta, Lantus and
Novolog. (R. at 727.)


      Dr. Sheppard completed a physical assessment of Ward on October 30,
2014, finding that she could lift and carry items weighing up to 10 pounds both
frequently and occasionally. (R. at 704-06.) He found that she could stand/walk for
less than two hours without interruption,9 she could sit for a total of less than two
hours in an eight-hour workday and that she could sit for less than two hours
without interruption. (R. at 704-05.) He found that she could occasionally balance,
but never climb, stoop, kneel, crouch or crawl. (R. at 705.) Dr. Sheppard opined
that Ward’s abilities to reach and to push/pull were affected by her chronic back
pain and lumbar disc disease. (R. at 705.) He found that she could not work around
heights or moving machinery because she was on pain medication. (R. at 706.) Dr.

      9
         Dr. Sheppard did not specify the total amount of time Ward could stand/walk in an
eight-hour workday. (R. at 704.)
                                           -16-
Sheppard opined that Ward would miss more than two days of work monthly. (R.
at 706.)


      A lumbar MRI, dated November 14, 2014, showed multilevel degenerative
disc disease, including a mild degree of degenerative facet joint hypertrophy at the
L2-L3 and L3-L4 levels of the spine. (R. at 788-89.) There also was partial loss of
disc height and disc desiccation, adjacent Modic type marrow signal change within
the end plates, as well as a mild degree of bilateral foraminal stenosis at the L3-L4
level. (R. at 788.) It was noted that, when compared to an MRI from June 23, 2013,
this represented a progression of disease at the L3-L4 level. (R. at 788-89.)


      On March 12, 2015, Ward complained of continued chronic back pain,
noting that a recent MRI showed worsening disc disease. (R. at 723-24.) Physical
examination was normal, except for tenderness of the lumbosacral spine to
palpation. (R. at 723-24.) Ward’s mood was described as euthymic. (R. at 724.) Dr.
Sheppard diagnosed lumbar disc degeneration, type II diabetes mellitus and
obesity, and he prescribed Atenolol and Norco. (R. at 724.) An April 8, 2015, a
chest x-ray showed degenerative changes to the thoracic spine. (R. at 711.) On
May 22, 2015, Ward complained of chronic back pain. (R. at 721-23.) She reported
that surgery to place a spinal stimulator earlier in the month was canceled due to a
urinary tract infection. (R. at 721.) She stated that she had been sleeping in a
recliner for the previous six months to alleviate pressure on her back and that she
had chronic numbness and tingling in her legs. (R. at 721.) Ward reported anxiety,
depression and sleep disturbances, as well as motor and sensory disturbances. (R.
at 722.) Physical examination revealed tenderness to palpation over the
lumbosacral spine, but Ward had a euthymic mood. (R. at 722.) The remainder of
the examination was normal. (R. at 722.) Dr. Sheppard diagnosed lumbar disc
degeneration, type II diabetes mellitus and radiculopathy, and he prescribed Norco.
                                         -17-
(R. at 722-23.) On July 16, 2015, Ward continued to complain of chronic back pain
which limited her activities. (R. at 720-21.) She reported that her surgery to place
the spinal implant had not been rescheduled. (R. at 720.) Physical examination
revealed lumbosacral spine tenderness to palpation, as well as a euthymic mood.
(R. at 721.) The remainder of the examination was normal. (R. at 720-21.) Dr.
Sheppard diagnosed type II diabetes mellitus, lumbar disc degeneration and
obesity. (R. at 721.)


       Dr. Sheppard completed a physical assessment of Ward on October 27,
2015, finding that she could both frequently and occasionally lift and carry items
weighing up to 10 pounds. (R. at 754-56.) He found that she could stand/walk for
less than two hours without interruption and that she could sit for less than two
hours without interruption.10 (R. at 754-55.) Dr. Sheppard found that Ward could
occasionally balance, but never climb, stoop, kneel, crouch or crawl. (R. at 755.)
He found that her abilities to reach and to push/pull were affected by her chronic
back pain and lumbar disc disease. (R. at 755.) Dr. Sheppard found that Ward’s
ability to work around heights and moving machinery also were affected by her use
of pain medication. (R. at 756.) He opined that Ward would be absent from work
more than two days monthly. (R. at 756.) Dr. Sheppard based his findings on
Ward’s diagnoses of chronic back pain and lumbar disc disease. (R. at 754-56.)


       Ward returned to Dr. Sheppard on November 9, 2015, for a follow-up
appointment. (R. at 759-61.) She continued to have chronic back pain and still was
contemplating a spinal stimulator. (R. at 759.) On physical examination, she was
alert, oriented and in no acute distress with a euthymic mood. (R. at 760.) Her
weight was recorded as 408 pounds. (R. at 760.) The remainder of Ward’s physical
       10
          Dr. Sheppard did not specify the total amount of time that Ward could stand/walk or sit
in an eight-hour workday. (R. at 754-55.)
                                              -18-
examination was normal. (R. at 760.) Dr. Sheppard diagnosed type II diabetes
mellitus without complication and lumbar disc degeneration. (R. at 760.) On
February 8, 2016, Ward’s physical examination again was normal, and her mood
was euthymic. (R. at 758-59.)


      B. Wayne Lanthorn, Ph.D., a licensed clinical psychologist, completed a
psychological evaluation of Ward on February 17, 2016, at the request of her
counsel. (R. at 803-11.) Lanthorn noted that Ward arrived promptly for her
appointment and that she had a valid driver’s license. (R. at 804.) The Wechsler
Adult Intelligence Scale – Fourth Edition, (“WAIS-IV”), was administered, on
which Ward received a full-scale IQ score of 94, placing her in the average range
of intellectual functioning. (R. at 803-04, 808.) She was fully oriented. (R. at 804.)
Ward reported assisting with getting her children off to school, performing “light
housekeeping,” going to the grocery store with a family member, attending church
with family, watching television and reading, and she stated that she enjoyed
playing cards. (R. at 806.)


      Ward’s speech was clear and intelligible, and grooming and hygiene were
adequate. (R. at 806.) She reported first becoming seriously depressed following
the death of her father 14 years earlier, and she rated her current level of
depression, with medication, at a five on a 10-point scale. (R. at 806.) Ward stated
she had almost no energy. (R. at 806.) She denied suicidal ideation, plan or intent
and had made no attempts of either. (R. at 807.) She reported no crying episodes,
but endorsed feeling worthless and useless. (R. at 807.) Ward indicated worsening
memory and concentration. (R. at 807.) She reported often feeling nervous, jittery,
overwhelmed, worried and guilty about not contributing financially to her family,
as well as shaking inside. (R. at 807.) Ward reported an average, chronic daily pain
level of seven on a 10-point scale, noting significant leg and lower back pain due
                                         -19-
to permanent nerve damage. (R. at 807.) She also noted neuropathy that had been
present for three or four years. (R. at 807.)


      After 10 minutes, Ward could recall four of five words, and she correctly
performed Serial 7s. (R. at 807.) She gave higher order and correct interpretations
to all three commonly used adages presented to her, and she correctly spelled the
word “world” both forwards and backwards. (R. at 807.) Lanthorn administered
the Minnesota Multiphasic Personality Inventory – Second Edition, (“MMPI-2”),
which indicated moderate to severe levels of emotional distress, as well as
difficulty with concentration and memory. (R. at 808-09.) Test results indicated
Ward had a great deal of difficulty handling stress, and she was experiencing a
moderate level of depression and unhappiness, as well as anxiety. (R. at 809.)
Lanthorn diagnosed Ward with major depressive disorder, recurrent, moderate; and
generalized anxiety disorder; and he deemed her prognosis as being between fair
and guarded. (R. at 810.) He opined that she should consider seeking
psychotherapeutic intervention and collateral psychiatric intervention. (R. at 810.)


      Lanthorn also completed a mental assessment of Ward, dated March 24,
2016, in which he opined that she had no limitations on her ability to understand,
remember and carry out simple job instructions; mild limitations on her ability to
follow work rules and to understand, remember and carry out detailed job
instructions; moderate limitations on her ability to relate to co-workers, to deal
with the public, to use judgment, to interact with supervisors, to function
independently, to maintain attention and concentration, and to understand,
remember and carry out complex job instructions; and marked limitations on her
ability to deal with work stresses, to maintain personal appearance, to behave in an
emotionally stable manner, to relate predictably in social situations and to
demonstrate reliability. (R. at 813-15.) He opined that Ward would miss more than
                                          -20-
two workdays monthly. (R. at 815.) Lanthorn stated that he was basing these
limitations on Ward’s diagnoses as contained in his report. (R. at 813-15.)


       Ward continued to treat with Dr. Sheppard from March 24, 2016, through
June 21, 2016, for complaints of chronic back pain. (R. at 826-29.) In March 2016,
she reported that the epidural steroid injections she had been receiving were not
helping, and she requested a second opinion from a different neurosurgeon. (R. at
827.) Ward exhibited tenderness to palpation of the lumbosacral spine and pain
with motion, but she was alert and oriented and in no acute distress, and she had a
euthymic mood. (R. at 828.) Dr. Sheppard made no changes to Ward’s diagnoses,
and he encouraged her to diet, exercise and lose weight. (R. at 828-29.) He referred
her to Dr. Pryputniewicz. (R. at 829.)


       On May 18, 2016, Ward saw Dr. David Pryputniewicz, M.D., at Blue Ridge
Neuroscience Center, P.C., for a second opinion regarding her complaints of right
lower extremity pain, right hip pain, lumbar pain and infrequent and less severe left
lower extremity pain. (R. at 821-24.) She rated her pain as a six on a 10-point
scale. (R. at 822.) She stated that her back pain was worsened by walking long
distances, and she reported some increase in right leg pain when walking greater
than 15 to 20 minutes. (R. at 821.) Ward reported that a dorsal column stimulator
had been recommended to her. (R. at 821.) She also reported right lower extremity
numbness and anxiety and depression. (R. at 822.) On examination, Ward was alert
and oriented and in no acute distress. (R. at 822-23.) She had a waddling gait, and
she exhibited tenderness of the right and left SI joints and of the lumbar spine. (R.
at 822.) Fabere testing,11 Fortin finger test 12 and thigh thrust13 all were positive on

       11
            Fabere testing is also known as Patrick’s test. See Dorland’s at 1688.
       12
          Fortin finger test is used as an indicator of low back pain and SI joint dysfunction. See
https://www.ncbi.nlm.nih.gov/pubmed/9247654 (last visited Aug. 22, 2019).
                                                 -21-
the right. (R. at 822.) Ward had normal muscle strength and tone, and there was no
atrophy in any of the extremities. (R. at 822.) Finger-to-nose testing and rapid
alternating hand movements were performed without difficulty. (R. at 823.)
Ward’s sensation was intact to light touch and pinprick in all extremities. (R. at
823.) Deep tendon reflexes were symmetric throughout. (R. at 823.) There was no
clonus, and Hoffman’s sign 14 was negative. (R. at 823.) On mental status
examination, Ward was fully oriented, and her mood and affect were appropriate
for her age and the situation. (R. at 823.)


       A review of the November 14, 2014, lumbar MRI showed facet arthropathy
at the L1-L2, L2-L3 and L3-L4 levels, creating some minor central canal stenosis
at these levels. (R. at 823.) Dr. Pryputniewicz diagnosed Ward with intervertebral
disc degeneration of the lumbar region; sacroiliitis, not elsewhere classified; low
back pain; and pain in the right leg, element of incomplete radiculopathy, versus
referred SI joint pain. (R. at 823.) He recommended a referral for a course of
physical therapy to address the lumbar pain and SI joint dysfunction. (R. at 823.)
Dr. Pryputniewicz also noted that weight loss would greatly benefit Ward and help
reduce back pain, and it would better control her blood pressure and diabetes. (R.
at 823.) He recommended a referral to Dr. Andrew Kramer to discuss bariatric
surgery. (R. at 823.) Ward stated she would like to try physical therapy and the
referral to Dr. Kramer. (R. at 823.) Dr. Pryputniewicz deferred the bariatric referral
to Ward’s primary care provider. (R. at 823.) He scheduled a follow up in six to


       13
         Thigh thrust test, also known as posterior pelvic pain provocation test, is used to
test      for        SI        joint      dysfunction.         See        https://www.physio-
pedia.com/Posterior_Pelvic_Pain_Provocation_Test (last visited Aug. 22, 2019).
       14
          Hoffman’s sign or Hoffman’s reflex is a test used to examine the reflexes of the upper
extremities and tests for the possible existence of spinal cord compression from a lesion on the
spinal cord or another underlying nerve condition. See https://www.medicalnews
today.com/articles/322106.php (last visited Aug. 22, 2019).
                                              -22-
eight weeks to evaluate the effectiveness of the physical therapy. (R. at 823.) He
noted that, if Ward’s pain persisted despite conservative treatment, he would
consider ordering updated studies to evaluate for nerve compression. (R. at 823.)
However, with a BMI of 68.75, he noted that Ward would be at higher risk for
surgical complications if any surgical intervention were considered. (R. at 823.)


      When Ward returned to Dr. Sheppard in June 2016, she reported that Dr.
Pryputniewicz had recommended a referral for bariatric surgery. (R. at 826.) At
that time, she was alert, oriented and in no acute distress, and she had a euthymic
mood. (R. at 826-27.) Her weight was 414 pounds. (R. at 826.) Dr. Sheppard made
no changes to Ward’s diagnoses. (R. at 827.)


                                     III. Analysis


      The Commissioner uses a five-step process in evaluating DIB claims. See 20
C.F.R. § 404.1520 (2018). See also Heckler v. Campbell, 461 U.S. 458, 460-62
(1983); Hall v. Harris, 658 F.2d 260, 264-65 (4th Cir. 1981). This process requires
the Commissioner to consider, in order, whether a claimant 1) is working; 2) has a
severe impairment; 3) has an impairment that meets or equals the requirements of a
listed impairment; 4) can return to her past relevant work; and 5) if not, whether
she can perform other work. See 20 C.F.R. § 404.1520. If the Commissioner finds
conclusively that a claimant is or is not disabled at any point in this process, review
does not proceed to the next step. See 20 C.F.R. § 404.1520(a)(4) (2018).


      Under this analysis, a claimant has the initial burden of showing that she is
unable to return to her past relevant work because of her impairments. Once the
claimant establishes a prima facie case of disability, the burden shifts to the
Commissioner. To satisfy this burden, the Commissioner must then establish that
                                         -23-
the claimant has the residual functional capacity, considering the claimant’s age,
education, work experience and impairments, to perform alternative jobs that exist
in the national economy. See 42 U.S.C.A. § 423(d)(2)(A) (West 2011 & 2019
Supp.); McLain v. Schweiker, 715 F.2d 866, 868-69 (4th Cir. 1983); Hall, 658 F.2d
at 264-65; Wilson v. Califano, 617 F.2d 1050, 1053 (4th Cir. 1980).


       As stated above, the court’s function in this case is limited to determining
whether substantial evidence exists in the record to support the ALJ’s findings.
This court must not weigh the evidence, as this court lacks authority to substitute
its judgment for that of the Commissioner, provided his decision is supported by
substantial evidence. See Hays, 907 F.2d at 1456. In determining whether
substantial evidence supports the Commissioner’s decision, the court also must
consider whether the ALJ analyzed all of the relevant evidence and whether the
ALJ sufficiently explained her findings and her rationale in crediting evidence. See
Sterling Smokeless Coal Co. v. Akers, 131 F.3d 438, 439-40 (4th Cir. 1997).


       Ward argues that the ALJ erred by improperly determining her residual
functional capacity. (Plaintiff’s Memorandum In Support Of Her Motion For
Summary Judgment, (“Plaintiff’s Brief”), at 4-6.) More specifically, Ward argues
that the ALJ erred in her weighing of the medical evidence in arriving at her
disability decision. (Plaintiff’s Brief at 5-6.)


       The ALJ found, generally, that Ward retained the functional capacity to
perform a limited range of simple and repetitive, unskilled sedentary work that
required no more than occasional interaction with the general public. (R. at 25-26.)
For the reasons that follow, I find that substantial evidence supports the ALJ’s
weighing of the medical evidence and her resulting residual functional capacity
finding.
                                           -24-
      I first will address Ward’s physical residual functional capacity. The ALJ
found that Ward could perform work that did not require her to lift and/or carry
items weighing more than 20 pounds occasionally and more than 10 pounds
frequently; that did not require more than two hours of standing/walking in an
eight-hour workday, more than six hours of sitting in an eight-hour workday, more
than occasional pushing/pulling with the lower extremities, more than occasional
climbing of ramps and stairs, balancing, kneeling, stooping and crouching, that did
not require her to work around hazardous machinery, unprotected heights,
climbing ladders, ropes or scaffolds, working on vibrating surfaces or crawling,
that did not require even moderate exposure to temperature extremes, excess
humidity and pulmonary irritants and that did not require driving. (R. at 25.)


      In arriving at this conclusion, the ALJ gave “some weight” to the opinions of
Ward’s treating physician, Dr. Sheppard, as they were not supported by the
objective medical evidence, including his own treatment notes. (R. at 29.) Dr.
Sheppard opined in October 2014, that Ward could lift and carry items weighing
up to 10 pounds both frequently and occasionally; she could stand/walk for less
than two hours without interruption; she could sit for less than two hours without
interruption and in total in an eight-hour workday; she could occasionally balance,
but never climb, stoop, kneel, crouch or crawl; her ability to reach and to push/pull
were affected by her chronic back pain and lumbar disc disease; she could not
work around heights or moving machinery due to pain medication usage; and she
would miss more than two days of work monthly. (R. at 704-06.) Dr. Sheppard
completed another physical assessment of Ward in October 2015. (R. at 754-56.)
In this assessment, Dr. Sheppard made the same findings as previously, except he
made no finding with regard to Ward’s ability to sit over the course of an eight-
hour workday. (R. at 754-56.)


                                         -25-
        As noted by the ALJ in her decision, Dr. Sheppard treated Ward throughout
the time period relevant to Ward’s claim. However, neither Dr. Sheppard’s
treatment notes nor the other medical evidence of record supports the “extreme
limitations” he imposed on Ward. (R. at 29.) The ALJ gave “some weight” to Dr.
Sheppard’s opinions, insofar as he opined that Ward could perform sedentary
work. (R. at 29.) Otherwise, the ALJ stated that she was giving significant weight
to the opinions of the state agency physicians, who found that Ward could lift
and/or carry items weighing up to 20 pounds occasionally and up to 10 pounds
frequently; stand and walk for a total of three hours 15 and sit for a total of about six
hours in an eight-hour workday; that she was limited in her ability to push and/or
pull with her lower extremities; that she could never climb ladders, ropes or
scaffolds, but could occasionally climb ramps and stairs, balance, stoop, kneel,
crouch and crawl; that she should avoid concentrated exposure to temperature
extremes, wetness, humidity, vibration, fumes, odors, dusts, gases and poor
ventilation; and that she should avoid even moderate exposure to hazards, such as
machinery and heights. (R. at 98-99, 109-10.) The ALJ found that these opinions
were consistent with the medical evidence of record as a whole with respect to
Ward’s sedentary residual functional capacity. (R. at 29.)


       I find that substantial evidence supports the ALJ’s weighing of the medical
evidence and resulting physical residual functional capacity finding. For instance,
as the ALJ stated, Dr. Sheppard’s more extreme limitations are not supported by
his own treatment notes. These limitations included that Ward could lift and/or
carry only up to 10 pounds, both occasionally and frequently; that she could
stand/walk less than two hours without interruption; that she could sit less than two

       15
           State agency physician, Dr. Darden, opined that Ward could stand and/or walk for a
total of no more than two hours in an eight-hour workday. In all other regards, the state agency
physicians’ opinions were identical.
                                              -26-
hours without interruption;16 that she had some manipulative, postural and
environmental limitations; and that she would miss more than two days of work
monthly. (R. at 704-06, 754-56.) However, Dr. Sheppard’s treatment notes reflect
that Ward’s physical examinations were largely unremarkable, with the exception
of some tenderness to palpation of the lumbosacral spine, some lumbosacral
spasms and some pain with motion. Dr. Sheppard consistently noted that Ward was
in no acute distress and that she had normal cardiopulmonary and neurological
findings. Over the course of his treatment of Ward, Dr. Sheppard referred her for a
course of physical therapy. However, she completed only four of 18 scheduled
appointments before being discharged for lack of compliance. Dr. Sheppard also
treated Ward conservatively with pain medications, including Lortab, Flexeril and
Norco, and he counseled her on multiple occasions about exercising, modifying her
diet and losing weight to improve her back pain.


       As for the other medical evidence of record, I find that it also does not
support Dr. Sheppard’s more extreme limitations of Ward. For instance, physical
examinations all yielded largely normal results. In July 2013, a physician assistant
at East Tennessee Brain & Spine Center noted that Ward had some tenderness over
the axial spine, some ankle edema, and range of motion was somewhat limited in
terms of flexion and extension due to pain, but she had good strength in both legs,
and there was no focal weakness. Dorsiflexion and plantar flexion were full,
bilaterally, and straight leg raising test was negative, as was Patrick’s maneuver.
Sensation and reflexes were normal, and Ward had a nonantalgic gait. In August
2013, Dr. Shields, a neurosurgeon, noted a normal range of motion of the neck and
spine without tenderness, Ward’s peripheral pulses were equal and symmetric, and
her extremities were normal with no edema. She had normal and equal muscle

       16
          In the October 2014 assessment, Dr. Sheppard specified that Ward could sit for less
than two hours without interruption, as well as in total in an eight-hour workday. (R. at 705.)
                                             -27-
strength, bulk and tone in all extremities, and sensation was normal throughout.
That same month, Dr. Labatia noted that Ward had exquisite tenderness over the
right greater trochanter. In October 2013, she had minimal tenderness over the
axial spine and tenderness to deep palpation over the right greater trochanter, but
straight leg raising was negative, motor strength was full, and she had a
nonantalgic gait. Dr. Labatia advised Ward to lose weight by staying active and
modifying her diet. In March 2014, another physical examination at East
Tennessee Brain & Spine Center showed full strength, normal reflexes and a
normal neurological examination. In August 2014, psychologist Nies noted that
Ward had normal motor activity, and she did not demonstrate pain behavior. A
physical examination in May 2016 by Dr. Pryputniewicz showed a waddling gait,
due to body habitus, some tenderness of the SI joints, bilaterally, and tenderness of
the lumbar spine. Testing for hip arthritis and SI joint dysfunction was positive on
the right. However, Ward had normal muscle strength and tone, no atrophy in any
of the extremities, normal sensation throughout, symmetric deep tendon reflexes,
no clonus and negative testing for spinal cord compression. Dr. Pryputniewicz
recommended conservative treatment with a course of physical therapy, and he
advised Ward that weight loss would help reduce her back pain.


      Additionally, Dr. Sheppard’s limitations are not supported by the objective
evidence contained in the record, which shows mostly mild degenerative changes.
May 17, 2013, x-rays of the lumbar spine showed mild degenerative changes at
multiple lower thoracic levels. In July 2013, Steve McLaughlin, a physician
assistant at East Tennessee Brain & Spine Center, stated that the MRI showed facet
arthropathy at the L1-L2, L2-L3 and L3-L4 levels of the spine, as well as some
“very, very mild” central stenosis, but no disc herniation or severe central stenosis
was noted, and there was no structural lesion to explain Ward’s right lower
extremity pain. A November 14, 2014, lumbar MRI again showed multilevel
                                        -28-
degenerative disc disease, including a mild degree of degenerative facet joint
hypertrophy at the L2-L3 and L3-L4 levels of the spine. There was partial loss of
disc height and disc desiccation, adjacent Modic type marrow signal change within
the end plates,17 as well as a mild degree of bilateral foraminal stenosis at the L3-
L4 level. A progression of disease at the L3-L4 level from a prior MRI was noted.
An April 8, 2015, chest x-ray showed degenerative changes to the thoracic spine.


       Lastly, Dr. Sheppard’s limitations are not supported by Ward’s activities of
daily living, as found by the ALJ. In August 2014, she advised psychologist Nies
that she got her children off to school and prepared meals with frequent rest breaks.
She also reported enjoying reading, watching television and playing computer
games. Ward stated that she could manage her medications independently. In
February 2016, she advised psychologist Lanthorn that she could get her children
off to school, perform “light housekeeping,” go grocery shopping with a family
member, attend church with family, watch television, read and play cards. At her
hearing, Ward testified that she could grocery shop with assistance while using a
ride along cart, she drove about twice weekly, and she could prepare simple meals.


       For all of the above-stated reasons, I find that the ALJ’s weighing of the
evidence and resulting physical residual functional capacity finding are supported
by substantial evidence. For the reasons that follow, I also find that the ALJ’s
mental residual functional capacity finding is so supported.


       With regard to Ward’s mental restrictions, the ALJ found that Ward could
perform a limited range of simple, unskilled sedentary work that required no more
than occasional interaction with the general public. Ward argues that the ALJ erred
       17
          Modic changes are bone marrow lesions within a vertebral body on MRI, suggestive of
association with low back pain. See https://www.physio-pedia.com/Modic_changes (last visited
Aug. 22, 2019).
                                            -29-
in arriving at this finding because she should have given more weight to the
opinion of Lanthorn, as opposed to the state agency psychologist. For the reasons
that follow, I am not persuaded by Ward’s argument. In her decision, the ALJ
stated that she was giving “little weight” to psychologist Lanthorn’s opinion and
“significant weight” to the opinion of state agency psychologist Leizer.18


       In March 2016, Lanthorn opined that Ward had moderate limitations in her
ability to relate to co-workers; to deal with the public; to use judgment; to interact
with supervisors; to function independently; to maintain attention and
concentration; and to understand, remember and carry out complex job
instructions. He found she had marked limitations in her ability to deal with work
stresses; to maintain personal appearance; to behave in an emotionally stable
manner; to relate predictably in social situations; and to demonstrate reliability.
Lanthorn opined that Ward would miss more than two workdays monthly.
Conversely, in January 2014, psychologist Leizer opined that Ward had no
limitations in performing activities of daily living; mild difficulties maintaining
social functioning; mild difficulties maintaining concentration, persistence or pace;
and had experienced no episodes of decompensation of extended duration. Leizer
further noted that Ward could independently perform many activities of daily
living, management of her hygiene, medications and funds. He concluded that
Ward had a nonsevere mental impairment.


       I find that substantial evidence supports the ALJ’s weighing of the evidence
in arriving at her mental residual functional capacity finding. Specifically, I find
that Lanthorn’s opinion is not supported by his own report or the other medical
evidence of record, while the opinion of state agency psychologist Leizer is. First,
       18
         The ALJ stated that she found Ward to be more restricted than as found by state agency
psychologist Dougherty, who found that Ward did not have any medically determinable mental
impairment at all.
                                             -30-
Lanthorn stated in his report that Ward’s grooming and hygiene were adequate.
However, in his mental assessment, he opined that she was moderately limited in
her ability to maintain personal appearance. Likewise, in his report, Lanthorn noted
that Ward arrived on time for her appointment and that she had a driver’s license,
but in his assessment, he opined that she was markedly limited in her ability to
demonstrate reliability. He further found that Ward was moderately limited in her
ability to maintain attention and concentration, but his report reflects that Ward
was able to recall four of five words after 10 minutes, she correctly performed
Serial 7’s, and she correctly spelled the word “world” both forwards and
backwards. Ward also rated her depression, with medication, as a five on a 10-
point scale.


      While the record shows that Ward was taking Cymbalta, prescribed by her
treating physician, Dr. Sheppard, during the time period relevant to her claim, she
testified that she had never been psychiatrically hospitalized and had never
undergone any mental health counseling. A review of Dr. Sheppard’s treatment
notes of Ward, spanning more than three years, reveals that she consistently was
alert and oriented with a euthymic mood. Dr. Sheppard never noted any restrictions
due to Ward’s mental impairments. While his treatment notes do reveal that he
prescribed Cymbalta for Ward, they contain no mental health diagnosis during the
relevant time period. Moreover, in October 2013, Ward specifically denied anxiety
and depression. The only mental health complaints noted in Dr. Sheppard’s
treatment notes were in May 2015, when Ward reported anxiety, depression and
sleep disturbance. Nonetheless, Dr. Sheppard continued to find that she was alert
and oriented with a euthymic mood.


      I further find that the other medical evidence of record does not support the
restrictions contained in Lanthorn’s mental assessment of Ward. For instance,
                                        -31-
when Ward saw Dr. Shields in August 2013, she reported depression, irritability
and memory loss. Nonetheless, Dr. Shields found that Ward’s recent and remote
memory, attention span and concentration were intact. In August 2014, Ward
advised psychologist Nies that her mood was “pretty normal” and “upbeat,” but
that she was “snappish” at times. She also acknowledged intermittent sadness,
sleep disturbance, feelings of worthlessness and guilt and irritability, but noted that
she had experienced only one episode of depression. Nies noted that Ward did not
appear to have difficulty understanding or retaining directions, and repetition was
not required. Ward had an appropriate affect with a neutral mood, and she was
pleasant and cooperative throughout the evaluation. Nies diagnosed Ward with an
adjustment disorder with mixed anxiety and depressed mood. At one point in the
report, Nies noted that it did not appear that Ward was experiencing psychiatric
distress, while in another, she reported that Ward likely was experiencing some
degree of psychiatric distress. In May 2016, despite Ward’s complaints of anxiety
and depression, Dr. Pryputniewicz found that Ward was fully oriented, and her
mood and affect were appropriate for her age and the situation.


      Lastly, I find that Ward’s reported activities of daily living do not support
the existence of a disabling mental impairment. These included weekly grocery
shopping with some assistance and the use of a ride on cart, driving independently,
preparing quick meals, feeding her cats, independently managing her medications,
performing light housework with some assistance, doing laundry, washing dishes
while sitting, attending church services with family, getting her children off to
school, taking care of her finances with her husband’s assistance, talking with
family on the telephone two to three times weekly, visiting family, watching
television, reading, playing cards and playing computer games. She also noted in a
November 2013 Function Report that she followed both spoken and written


                                         -32-
instructions “fairly well” and that she usually got along “fairly well” with authority
figures.


      Based on the above-stated reasons, I find that the ALJ’s weighing of the
mental opinion evidence and her resulting mental residual functional capacity
finding is supported by substantial evidence.


                       PROPOSED FINDINGS OF FACT

      As supplemented by the above summary and analysis, the undersigned now
submits the following formal findings, conclusions and recommendations:

           1. Substantial evidence exists in the record to support the
              ALJ’s weighing of the medical evidence of record;

           2. Substantial evidence exists in the record to support the
              ALJ’s finding with regard to Ward’s physical residual
              functional capacity;

           3. Substantial evidence exists in the record to support the
              ALJ’s finding with regard to Ward’s mental residual
              functional capacity; and

           4. Substantial evidence exists in the record to support the
              Commissioner’s finding that Ward was not disabled under
              the Act and was not entitled to DIB benefits.

                       RECOMMENDED DISPOSITION


      The undersigned recommends that the court deny Ward’s motion for
summary judgment, grant the Commissioner’s motion for summary judgment and
affirm the Commissioner’s decision denying benefits.



                                         -33-
                                 Notice to Parties


      Notice is hereby given to the parties of the provisions of 28 U.S.C.A. §
636(b)(1)(C) (West 2018):


            Within fourteen days after being served with a copy [of this
      Report and Recommendation], any party may serve and file written
      objections to such proposed findings and recommendations as
      provided by rules of court. A judge of the court shall make a de novo
      determination of those portions of the report or specified proposed
      findings or recommendations to which objection is made. A judge of
      the court may accept, reject, or modify, in whole or in part, the
      findings or recommendations made by the magistrate judge. The judge
      may also receive further evidence or recommit the matter to the
      magistrate judge with instructions.

      Failure to file timely written objections to these proposed findings and
recommendations within 14 days could waive appellate review. At the conclusion
of the 14-day period, the Clerk is directed to transmit the record in this matter to
the Honorable James P. Jones, United States District Judge.

      The Clerk is directed to send certified copies of this Report and
Recommendation to all counsel of record at this time.

      DATED:       August 22, 2019.


                                      /s/Pamela Meade Sargent
                                        UNITED STATES MAGISTRATE JUDGE




                                        -34-
